Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-11, 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pierson et al (2020/0352101).

[AltContent: textbox (Resilient support system)][AltContent: textbox (Resilient support system)][AltContent: arrow]
[AltContent: arrow]

    PNG
    media_image1.png
    301
    794
    media_image1.png
    Greyscale


Pierson et al (2020/0352101) teaches: left, right wings and a center section (12, 14, 16), wing ground support(s) (134, 136, 34, 36), and resilient support to be capable of adjusting the force, thereby move the gauge wheels up or down (par. 37, 43).
“[0037] Referring to FIGS. 3, 4, and 5, the harvester 10 includes a left gauge assembly 30 operably connected to the left frame section 12. The left gauge assembly 30 includes a left linking member 32 that spans between and operatively connects to an outer gauge wheel 34 and to an inner gauge wheel 36. The left linking member 32 is operably supported on the left frame section 12. Actuation of the left linking member 32 correspondingly adjusts an elevation of at least one of the outer gauge wheel 34 and the inner gauge wheel 36 or adjusts the elevation of both of the outer and inner gauge wheels 34 and 36 relative to the left linking member 32. The left linking member 32 includes a horizontal member 38 configured to resist tensile or compressive forces. Some examples of the horizontal member 38 include a small beam or truss member. The left linking member 32 includes an outer crank arm 41 operably attached to both of the outer gauge wheel 34 and the horizontal member 38 to impart a vertical force to the outer gauge wheel 34 to thereby move the outer gauge wheel 34 vertically either closer to the horizontal member 38 or further away from the horizontal member 38. The left linking member 32 also includes an inner crank arm 42 operably attached to both of the inner gauge wheel 36 and the horizontal member 38 to impart a vertical force to the inner gauge wheel 36 to thereby move the inner gauge wheel 36 vertically. Some non-limiting examples of the outer and inner crank arms 41 and 42 include a rocker, a cam linkage, or some other pivotable or rotatable joint.”

“[0043] The harvester 10 includes a controller 170 that is operatively connected to the sensor 60, a sensor 160 of the right frame section 14, and the sensor 260 and is arranged to receive a corresponding height signal from the sensors 60, 160, and 260. Based on the height signal received from the sensor 60, the controller is configured to actuate the actuation mechanism 40 which in turn actuates the left linking member 38 to cause the outer crank arm 41 and the inner crank arm 42 to rotate and impart a vertical force to the outer gauge wheel 34 and to the inner gauge wheel 36 causing the distance of outer gauge wheel 34 and the inner gauge wheel 36 on the ground surface 100 relative to the left linking member 38 to vertically increase to raise the left frame section 30 relative to the ground surface 100 or decrease the height of the left frame section 30 relative to the ground surface 100. As such, the left frame section 12 will be raised or lowered vertically.”

1. A header for an agricultural vehicle, the header comprising: a center section extending in a lateral direction (16); a wing section movably connected at a lateral end of the center section and extending in the lateral direction from the center section (12 and/or 14); 
a ground support attached to and extending in a downward direction from the wing section (134, 136, 34 and/or 36); and 
a resilient support operatively connected to the wing section and the ground support (marked up) and 
configured to generate an adjustable predetermined force to bias the ground support in the downward direction (the intended use / capability is shown / taught above when the wing section is elevated, the vertical force acting on  the ground support is in the downward direction).

2. The header of claim 1, wherein the ground support comprises a gauge wheel (shown/taught above).


“[0039] The left gauge assembly 30 includes an actuation mechanism 40 mounted on the left frame section 12 and operably connected to the left linking member 32 and specifically the horizontal member 38. The actuation mechanism 40 can include a hydraulic cylinder, a linear actuator or any other device that can be actuated to engage and move the left linking member 32 and the horizontal member 38.”

4. The header of claim 1, wherein the resilient support comprises a spring (actuation mechanism 40 and/or 140).

5. The header of claim 4, wherein the spring has an adjustable effective spring rate (rate or extension / retraction is taught in par. 39).

6. The header of claim 1, wherein the resilient support comprises a hydraulic actuator (quote above).

7. The header of claim 6, further comprising a controller operatively connected to the hydraulic actuator and configured to maintain a pressure within the hydraulic actuator corresponding to the adjustable predetermined force (controller / ECU 170; capability is shown/taught above, fig 3).

8. The header of claim 1, wherein the resilient support comprises a pneumatic actuator (the actuation mechanism is taught to be any device, linear actuator or pneumatic).

9. The header of claim 8, further comprising a controller operatively connected to the pneumatic actuator and configured to maintain a pressure within the pneumatic actuator corresponding to the adjustable predetermined force (same as w.r.t. cl. 7).

The following are already addressed above, unless otherwise noted:

10. An agricultural vehicle comprising: a chassis; a feeder housing having a proximal end movably mounted on the chassis and a distal end located in a forward direction from the proximal end; and a header mounted on the distal end of the feeder housing (figs 1-2, par. 2), 
the header comprising: a center section extending in a lateral direction that is perpendicular to the forward direction, a first wing section movably connected at a first lateral end of the center section and extending in the lateral direction from the center section, a first ground support attached to and extending in a downward direction from the first wing section, a first resilient support operatively connected to the first wing section and the first ground support and configured to generate a first adjustable predetermined force to bias the first ground support in the downward direction, 
a second wing section movably connected at a second lateral end of the center section and extending in the lateral direction from the center section, a second ground support attached to and extending in a downward direction from the second wing section, a second resilient support operatively connected to the second wing section and the second ground support and configured to generate a second adjustable predetermined force to bias the second ground support in the downward direction (the second wing is similar to the 1st wing already discussed above).

11. The agricultural vehicle of claim 10, wherein the first ground support comprises a first gauge wheel, and the second ground support comprises a second gauge wheel (addressed / shown above).


13. The agricultural vehicle of claim 10, wherein the first resilient support comprises a first spring and the second resilient support comprises a second spring (addressed / shown above).

14. The agricultural vehicle of claim 13, wherein the first spring and the second spring each has a respective adjustable effective spring rate (addressed / shown above).

15. The agricultural vehicle of claim 10, wherein the first resilient support comprises a first hydraulic actuator, and the second resilient support comprises a second hydraulic actuator (addressed / shown above).

16. The agricultural vehicle of claim 15, further comprising a controller operatively connected to the first hydraulic actuator and the second hydraulic actuator and configured to maintain a first pressure within the first hydraulic actuator corresponding to the first adjustable predetermined force, and a second pressure within the second hydraulic actuator corresponding to the second adjustable predetermined force (addressed / shown above).

17. The agricultural vehicle of claim 10, wherein the first resilient support comprises a first pneumatic actuator, and the second resilient support comprises a second pneumatic actuator (addressed / shown above).

18. The agricultural vehicle of claim 17, further comprising a controller operatively connected to the first pneumatic actuator and the second pneumatic actuator and configured to maintain a first pressure within the first pneumatic actuator corresponding to the first adjustable predetermined force, and a second pressure within the second pneumatic actuator corresponding to the second adjustable predetermined force (addressed / shown above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al (2020/0352101), in view of Schroeder et al (EP 2832206).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Pierson teaches the claimed invention, except the 2nd embodiment, i.e. the skid:
3. The header of claim 1, wherein the ground support comprises a skid.
12. The agricultural vehicle of claim 10, wherein the first ground support comprises a first skid, and the second ground support comprises a second skid.

Schroeder teaches that it has been known to pick and choose the type of ground support used:
”As a representative example, some known systems utilize a mechanical linkage incorporating gauge wheels or skids. The gauge wheels or skids are set a fixed distance below the header cutting or gathering surface and the header is lowered to bring the wheels or skids into contact with the ground, allowing them to carry a portion of the header weight. Ground elevation changes are followed by the gauge wheels to raise and lower the ends of the header relative to the harvesting vehicle to maintain the uniform cut height.”

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ground support of Pierson with the teachings of Schroeder, because it would not have been outside the skill to pick and choose the type of ground wheel support used, and 
there is nothing in the disclosure as to any advantage obtained by, criticality, nor any stated problem solved by using the skid(s) over gauge wheels.


Claim(s) 4-5, 8-9, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al (2020/0352101).
With respect to picking and choosing the type of resilient mechanism used, there is nothing the in disclosure as to any advantage obtained by, criticality, nor any stated problem solved by using the spring or pneumatic means, furthermore Pierson teaches that any device can be used by one skilled::

“[0039] The left gauge assembly 30 includes an actuation mechanism 40 mounted on the left frame section 12 and operably connected to the left linking member 32 and specifically the horizontal member 38. The actuation mechanism 40 can include a hydraulic cylinder, a linear actuator or any other device that can be actuated to engage and move the left linking member 32 and the horizontal member 38.”
Therefore, picking and choosing which device to be used is well within the skill in the art before the effective filing date of the claimed invention using sound engineering judgement and/or routine skill. 




Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.

Applicant’s argument that:

“Claim 1 recites "a resilient support operatively connected to the wing section and the ground support and configured to generate an adjustable predetermined force to bias the ground support in the downward direction" is not described by Pierson as alleged by the Office” is not agreed with.    

As quoted in the Rejection above, Pierson ‘101 teaches ground supports (134, 136, 34, 36) are intended to be biased (actuator 140, 40) and moved vertically by left & right resilient supports (see par. 43-44); therefore, the vertical force is intended to be acted on the ground supports.  In other words, when the vertical force is acting on the gauge wheels it is directed and capable of being directed downward, so that the height of the header wing section is raised / elevated (see par. 47).

Applicant’s argument with respect to multiple parts, i.e. in re cl. 10, is addressed above.

Applicant’s argument that: 

“Pierson does not teach the use of resilient supports for maintaining a resilient downward force against the ground. There is no description in [0037-38] or [0043] of any resilient elements or any resilience in the linking member or crank arms in Pierson's gauge assembly; rather, the linking member is described as "configured to resist tensile or compressive forces." These gauge assembly elements together are described only as raising or lowering the position of the gauge wheels relative to the header section, for which rigidity, not resilience, is required. Every mention of "force" in Pierson appears with the word "move" and/or "actuate," confirming that its gauge assembly does not include the ability to impart a resilient force. Because Pierson does not describe the resilient supports of claims 1 and 10, Pierson cannot anticipate claims 1, 2, 4-11, and 13-18, and their rejection on this ground should not be maintained.”

appears to support that the linking members are intended to resist tensile or compressive forces.  Therefore, the tensile / compressive forces are in fact providing resiliency and the actuators provide biasing in the downward direction when the wing sections are elevated.

Applicant’s argument in re Schroeder is not germane.  The 103 rejection is specifically a teaching reference for an alternate choice of the ground support(s).  
Applicant’s argument in re Pierson is already addressed above. 

It is noted that the analysis need not seek out precise teachings of the claimed subject matter, the Office/court can take account of the inferences that one skilled would employ. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Van der Lely (DE 1482221) teaches wing sections with gauge wheels being resiliently biased in the downward direction (figs 2-4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671